Case 18-21179-CMB          Doc 95      Filed 04/17/20 Entered 04/17/20 10:47:20                  Desc Main
                                      Document      Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In Re:                                                    :           Bankruptcy No. 18-21179-CMB
 Emanuel R. Mori                                           :           Chapter 13
        Debtor                                             :           Document No. ____
 The Bank of New York Mellon,                              :
 successor to The Bank of New York                         :           Related to Document #91
 not in its individual capacity but solely                 :
 as Trustee on behalf of the holder of the                 :
 CIT Mortgage Loan Trust, 2007-1                           :           Hearing Date: 5/12/20 at 10:00
 Asset-Backed Certificates, Series                         :
 2007-1                                                    :
        Movants                                            :
 vs                                                        :
 Emanuel R. Mori                                           :
        Respondent                                         :
        and                                                :
 Ronda J. Winnecour, Trustee                               :
        Additional Respondent(s                            :


                           RESPONSE TO MOTION FOR
                     RELIEF FROM AUTOMATIC STAY FILED BY
                 THE BANK OF NEW YORK MELLON, SUCCESSOR TO
                            THE BANK OF NEW YORK

        Emanuel R. Mori, the debtor in the above captioned case, by his counsels, Bryan P.
Keenan & Associates, P.C. and Bryan P. Keenan Esq., and files the within Response to the
Motion from the Automatic Stay filed the Bank of New York Mellon, Successor to the Bank of
New York ... .
        1. Admitted.
        2. Admitted.
        3. Admitted.
        4. It is admitted that Select Portfolio Servicing, Inc. services the loan. It is denied that the
Movant has grounds to obtain relief from the automatic stay.
        5. Admitted.
        6. Denied. Strict proof is demanded.
Case 18-21179-CMB        Doc 95     Filed 04/17/20 Entered 04/17/20 10:47:20             Desc Main
                                   Document      Page 2 of 2



       7. Admitted. The debtor, who operates a restaurant, is experiencing a material financial
hardship due to the coronavirus disease 2019 pandemic (COVID-19).
       8. Admitted.
       9. Denied. Movant is adequately protected by virtue of the equity in the subject matter
property. On March 17, 2020 this Honorable Court entered an order authorizing the Debtor to
hire a realtor and list the property located 4621 Carroll Street Pittsburgh, PA 15224, for sale. The
listing price as set forth in the Motion was $173,250.00. No objections to the Motion or listing
price were filed by the Movant.
       10. The Debtor intends to use 100% of the net proceeds to fund the existing plan in plan
and shall explore all available options afforded to them under the Coronavirus Aid, Relief and
Economic Security Act (CARES) Act




       WHEREFORE, debtor respectfully request that this Court deny the Motion for Relief
from the Automatic Stay.

Date: April 17, 2020                                         /s/ Bryan P. Keenan             .
                                                             Bryan P. Keenan, Esquire
                                                             Attorney for the Debtor
                                                             PA I.D. No. 89053
                                                             Bryan P. Keenan & Associates, P.C.
                                                             993 Greentree Road, Suite 101
                                                             Pittsburgh, PA 15220
                                                             (412) 922-5116
                                                             keenan662@gmail.com
